Per Curiam.

At the plaintiff’s request the court charged the jury, “ Before they can reject the testimony of any witness in the case, the jury must be satisfied that that person willfully, knowingly and corruptly swore falsely,” to which charge the defendants duly excepted. This charge did not state the rule correctly. The jury had a right to disregard the testimony of the interested witnesses if, for any substantial reason, they were dissatisfied with it, and it was not necessary, before rejecting the testimony of an interested witness, that the jury should be satisfied that the witness willfully, knowingly and corruptly swore falsely.
Judgment and order appealed from reversed and a new trial ordered, with costs to the appellants to abide event.
Present: Eitzsimons, Oh. J., Hascall and O’Dwyer, JJ.
Judgment and order reversed and new trial ordered, with costs to appellants to abide event.